HUTCHESON, Circuit Judge
(specially concurring).
I think it quite clear that the district judge erred in denying plaintiff’s motion to enter judgment on the verdict allowing plaintiff recovery for partial disability. While the finding “approximately $37.25 per week” is not sufficiently definite to support a verdict,1 I think the evidence established as matter of law that the weekly wages were $37.36-46/47, and the jury *983should have been instructed on this point. It is quite clear to me therefore that the judgment should be affirmed unless appellee’s motion to dismiss because plaintiff has accepted pay under the judgment and an appeal is inconsistent with that acceptance is well taken.
If the appeal would have had the effect, if successful, of in any manner disturbing or changing that part of the judgment which had been entered in plaintiff’s favor, I think appellee would have been right in insisting that the appeal should have been dismissed. This is the rule not only generally but in the federal courts as well.2 In short, if the provisions of the judgment were interdependent so that the acceptance of payment under the favorable portion would be inconsistent with the alleged invalidity in the portion appealed from, plaintiff could not have accepted benefits under that portion favorable to him and afterwards prosecuted the appeal to reverse in the appellate court the portion unfavorable to him.3 This rule does not apply, however, where acceptance of the benefits from part of the judgment or decree is not inconsistent with an appeal from other parts as where the right to the benefit accepted is absolute or where his appeal is to establish his claim to something additional or to a greater amount, and its establishment will not in any manner affect the favorable portion of the judgment.4 It is quite clear that the appeal cannot produce a result in any way inconsistent with plaintiff’s insistence upon payment of so much of the judgment as was in his favor. He seeks not a reversal of the judgment but an addition to it, and whether his appeal succeeds or fails, the judgment, to the extent that it is in his favor, stands. In such circumstances, the doctrine appellee invokes has no application for it is not a technical rule designed to impede or embarrass appeals. It is a rule of substance designed to prevent one from enforcing a judgment in one breath and seeking to set it aside in the other.

 Texas Employers Ins. Ass’n v. Fitzgerald, Tex.Civ.App., 292 S.W. 925.


 4 O.J.S., Appeal and Error, § 215(a); In re Minot Auto Go., 8 Cir., 298 F. 853; Prelusky v. Pacific Go-op. Cafeteria Co., 195 Gal. 290, 232 P. 970; Capital Finance Corporation v. Oliver, 116 Fla. 790, 156 So. 736.


 Altman v. Shopping Center, 8 Cir., 82 F.2d 521; Smith v. Morris, 3 Cir., 69 F.2d 3.


 4 C.J.S., Appeal and Error, § 215(b), note 12; In re Minot Auto Co., 8 Cir., 298 F. 853; Spencer v. Babylon R. Co., 2 Cir., 250 F. 24; State v. Langer, 64 N.D. 744, 256 N.W. 194; 4 C.J.S., Appeal and Error, § 216(c); The Velma L. Hamlin, 4 Cir., 40 F.2d 852; Armstrong v. Hone Star Refining Co., 9 Cir., 20 F.2d 625; McFarland v. Hurley, 5 Cir., 286 F. 365.